DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/4/2022 has been entered. The following has occurred: Claims 1, 4, 8, 11, 15, and 18 have been amended. 
Claims 1-20 are currently pending and have been examined.
Effective Filling Date: 9/24/2018.
Response to Amendment
35 U.S.C. 112(b) rejection is withdrawn in light of the amended claim limitations. 
35 U.S.C. 112(a) rejection is added in light of the amended claim limitations. 
35 U.S.C. 103 rejection is maintained in light of the amended claim limitations.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1, 8, and 15 recite “determining, from the historical repair data, a repair hierarchy including a plurality of repair levels for the first equipment, the plurality of repair levels including one or more systems of the first equipment as a first repair level, one or more subsystems of the one or more systems as a second repair level, and one or more components of the one or more subsystems as a third repair level;” (underline emphasis included). The Specification fails to provide support for the amended claim limitation. That is, in para. [0062]: “the repair history may also include attributes that describe different aspects of the repair incident, such as a system or subsystem of the equipment that was a source of the failure, one or more components that were replaced or repaired, the parts associated with the repair, and the actions that were performed for the repair such as replacing, cleaning, inspecting, and so forth.” Para. [0079], “(g) Repair history: for training data, the computing device may extract all the details of prior repair processes (e.g., system(s), subsystem(s), component(s), part(s), and repair action(s) performed), and use these details as the target labels that are to be learned by the machine learning model.” Which describes repair history includes attributes or details of repair incident to be system(s), subsystem(s), component(s), part(s), and repair action(s) performed. Further in para. [0209] describes repair actions within a hierarchy of systems. Level 1 represents car engine, level 3 represents carburetor of the car engine. Para. [0209] of the Specification does not indicate if carburetor is supposed to be a subsystem of second repair level or components of third repair level. Still, in para. [0209] further indicates car engine is level 1, carburetor is level 2, however, repair action is level 3, which does not show support if the one or more systems of the first equipment as a first repair level, one or more systems as a second repair level, and one or more components of the one or more subsystems as a third repair level. The Specification does not provide support for a first repair level is associated one or more systems of an equipment, a second repair level is associated with subsystems of the subsystems, and a third repair level is associated with components of the subsystems. 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Diwinsky et al. (US20170169400A1), hereinafter “Diwinsky,” in view of Ridolfo et al. (US20030005486A1), hereinafter, “Ridolfo,” in view of Lewis et al. (US9672497B1), hereinafter “Lewis,” in view Fiechter et al. (US 20030114965 A1), hereinafter “Fiechter,” and further in view of Son et al. (US20180032867A1), hereinafter “Son.”
Claims 1 and 15, Diwinsky discloses a system and one or more non-transitory computer-readable media comprising (Abstract, Fig. 6 and para. 0017):
one or more processors (para. 0006-0007, 0049-0051, “processor”); and
one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations comprising (para. 0006, “The one or more memory devices can store a multi-layer network image classification model. The one or more memory devices can store computer-readable instructions that when executed by the one or more processors cause the one or more processors to perform operations.”):
receiving historical repair data for first equipment (Para. 0026, “machine learning techniques can be used to evaluate training images using the model 200 and develop classifiers that correlate features depicted in images with particular categories (e.g., distress and/or not distress). After the model 200 has been adequately trained using, for instance, a machine learning process, the model can be employed to analyze the digital image 110 of the aircraft component and provide a classification output as will be 
extracting features from the historical repair data for the first equipment as training data including one or more of: sensor data received from the first equipment itself (Para. 0026, “machine learning techniques can be used to evaluate training images using the model 200 and develop classifiers that correlate features depicted in images with particular categories (e.g., distress and/or not distress). After the model 200 has been adequately trained using, for instance, a machine learning process, the model can be employed to analyze the digital image 110 of the aircraft component and provide a classification output as will be discussed in more detail below. In some embodiments, the training images used to train the model 200 can include images of aircraft components with known levels of distress. The known outputs for training the model can be segmentation maps corresponding to the training images.” disclosing the extracting of images of known level of distress which is historical repair data for training of model to classification. See in para. 0033 disclosing each distress level is corresponding to different maintenance action (i.e. repair data) with respect to each aircraft component. The extracted historical data includes training data of image of particular categories (e.g., distress and/or not distress) and associated with particular aircraft component. The Office asserts under the broadest reasonable interpretation that an image of the aircraft components can be interpreted to be digital sensor data captured by camera, which is a type of sensor, for related/associated to the equipment.  Further examples are described in Para. 0023, “FIG. 1 depicts an example schematic 100 of digital image 110 can be captured of an aircraft component, such as a blade of a gas turbine engine. In some embodiments, the digital image 110 can be captured of the blade when the engine is on wing and fully assembled, off wing and fully assembled, off wing and partially assembled, or fully disassembled.” Para. 0017, “Example aspects of the present disclosure are directed to systems and methods for classifying distress of an component, such as a blade of gas turbine engine used in an aircraft. As used herein, “distress” of a component can refer to an area or portion of an aircraft component associated with wear and tear, defect(s), anomaly(s), imperfection(s), irregularity(s), deformity(s), or other the like.” Para. 0018, “Example aspects of the present disclosure will be discussed with classifying distress of a blade of a gas turbine engine used in an aircraft for purposes of illustration and discussion. Those of ordinary skill in the art, using the disclosures provided herein, will understand that example aspects of the present disclosure can be used to classify distress on other components, such as other aircraft components, components of gas turbines used in power generation (e.g., land based gas turbines), and other components.”); 
determining, from the historical repair data, a repair hierarchy including a plurality of repair levels for the first equipment (Para. 0033 and 0046 disclosing the different distress level can correspond to different maintenance or repair action to be taken with respect to the aircraft component. In para. 0017 of Diwinsky provides an example of a component to be blade of gas turbine engine used in an aircraft, which discloses a repair hierarchy including a plurality of repair levels for the first equipment, which the aircraft is the system, turbine engine is the subsystem of the system, and blade is the component of the subsystem.);
training, using the training data, a machine learning model as a multilayer model trained to perform multiple tasks for predicting at respective individual repair levels of the plurality of repair levels of the repair hierarchy (Para. 0019 disclosing the use of multi-layer image classification model can be a 
Diwinsky discloses the system and method of the above-mentioned limitations. The only difference between Diwinsky and the claimed invention is that, Diwinsky does not expressly teach the specific claim limitations of (italic emphasis): 
extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment;
determining, from the historical repair data, a repair hierarchy including a plurality of repair levels for the first equipment, the plurality of repair levels including one or more systems of the first equipment as a first repair level, one or more subsystems of the one or more systems as a second repair level, and one or more components of the one or more subsystems as a third repair level;
wherein the training includes: determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy;
receiving a repair request associated with second equipment; and
using the machine learning model to determine at least one repair action for at least one repair level of the plurality of repair levels based on the received repair request.
However, Ridolfo is in the analogous field of tracking and monitoring faults and failures of equipment or systems in multiple tiers, which specifically teaches
the plurality of repair levels including one or more systems of the first equipment as a first repair level, one or more subsystems of the one or more systems as a second repair level, and one or more components of the one or more subsystems as a third repair level (Abstract and para. 0086-0087 teaching a multi-level hierarchy of health monitoring collected or determined from maintenance log (i.e. historical repair data) and schedule information. In Fig. 4 and para. 0104 illustrates an overview of overall plant-wide health state which represents the system as first repair level, comprising sub-components of reactor coolant pumps, charging pumps, condensate pumps, etc. In Fig. 5 and para. 0109 “illustrates a typical interactive display for the Tier-1 sub-component health page 17. This display indicates the health status of all the sub-components 35, that comprise a single plant component, plant system, or a specific piece of plant equipment 33.” which represents the subsystems of the system as second repair level. In Fig. 6 and para. 0112 illustrates a tier-2 fault display of possible component faults for bearing, which represents component (i.e. bearing) of the subsystem (i.e. charging pump) as third repair level). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the known technique of determining from historical maintenance or repair information to identify faults in multi-tier levels of component, subcomponents, and system, as taught in Ridolfo with the known method and system of applying the machine learning model of identifying repair actions based on historical data in Diwinsky, for the motivation of providing an improved system and method in obtaining reliable predictions of subsequent equipment and system 
Still, the combination of Diwinsky and Ridolfo does not expressly teach claim limitations of (italic emphasis): 
extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment;
wherein the training includes: determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy;
receiving a repair request associated with second equipment; and
using the machine learning model to determine at least one repair action for at least one repair level of the plurality of repair levels based on the received repair request.
However, Lewis is directed to similar field of methods and systems for using natural language processing and machine-learning algorithms to process vehicle-service data to generate metadata regarding the vehicle-service data, which specifically teaches:
extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment (Col. 7 Lns. 39-61 teaching the vehicle service data for RO generated by the repair shop includes notes, tips, photographs, images, audio recording, or video recordings that technician recorded while working on the vehicle. Col. 8 Lns. 41-55 teaching the system receives an audio recording or video record, which can be convert to textual content using machine-learning module. Col. 1 Lns. 37-46 teaching free-form text can be non-standard terms. Col. 9 Ln. 5-18 and Col. 10 ln. 56 - Col. 11 Ln. 11 teaching the system process can analyze the content of vehicle-service data (e.g., an RO) to extract various facts from the vehicle-service data. The vehicle-service data can include a non-standard term in a taxonomy. Col. 27 Lns. 2-22 teaching the attribute value can be text and images from sensory devices and features extracted applied to supervised, unsupervised and statistical analysis (which are machine learning models). In sum, Lewis teaches extracting feature from historical repair data (e.g., RO) for vehicle, which includes free-text comments, images, audio recording, and sensor data from the equipment itself);  
receiving a repair request associated with second equipment (Col. 23 Ln. 24-64 and Col. 46 Ln. 6-54 teaching the repair request associated with another/second equipment base on past learning of data associated with previous equipment and solution); and
using the machine learning model to determine at least one repair action for at least one repair level of the plurality of repair levels based on the received repair request (Col. 23 Ln. 17-64 teaching determining repair solution of the repair request using machine learning tools based on past learning. Also see Col. 47 ln. 47 - Col. 48 ln. 4 for example).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of applying the machine learning model of identifying repair actions based on historical data of the system and method of Diwinsky and Ridolfo to be used to determine repair action of a repair request for another/second equipment as taught by Lewis, for the 
Even though the limitation only requires one type of feature from the list as historical repair data to be extracted as training data, the Examiner will would like to introduce Fiechter, which is directed to method and system for condition monitoring of vehicles to teach that it is obvious to include timestamp information with sensor data as part of extracted vehicle data applied in machine learning techniques. 
Specifically, Fiechter teaches, extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment (Abstract, “method and system for an improved vehicle monitoring system in order to provide a cost-effective and scalable system design for industrial application through the use of machine learning and data mining technologies on data acquired from a plurality of vehicles to create models. Frequent acquisition of vehicle sensor and diagnostic data enables comparison with the created models to provide continuing analysis of the vehicle with respect to repair, maintenance and diagnostics.” Para. [0034], “there is an on-board diagnostic system which includes a system modeled so that, using the available sensor data, it predicts the expected time to failure or a related measure for each system or component that is monitored (e.g., brakes, cooling system, battery, etc.). The predictions are recorded along with the sensor data and data mining is used to periodically refine the predictive models for each sub-system from vehicle history and fleet data. The data analysis system combines the predictions from the different sub-systems and produces an aggregated prediction or recommendation for a preventive maintenance that can be delivered through a user interface to the driver, service center or customer assistance center.” Para. [0036], “the condition monitoring system of the present invention frequently acquires and archives aggregated data from many vehicles. This history may consist of Vehicle Identification Number (VIN), timestamps, load collectives, histograms, data-traces over time or knowledge derived from on-board diagnostics and data analysis functions. Additionally, condition monitoring acquires diagnostics and maintenance data from telematic service centers, workshops (diagnostics data, repairs, maintenance state) and engineering testing departments.” Para. [0038], “As a result of different statistical and machine learning and data mining approaches, the data acquired during utilization of the vehicle is analyzed and the vehicle system predictive models are up-dated in order to allow customized predictive models based on the operating conditions of each vehicle.” Para. [0052]-[0054] teaching the prediction dependent on status variables including start time, current time, predicted future time, and failure time. The combination of data is analyzed with learning system. See para. [0060], [0062], [0065]-[0068], [0070], [0090], [0100], and [0102], for time series, timestamps, or timestamped notification event associated with sensor collected data from vehicle/equipment).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include time series sensor data and timestamp received from the first equipment/vehicle as taught by Fiechter with the vehicle collected service data in Lewis and application of machine learning model in identifying repair actions based on historical data system and method of Diwinsky, Ridolfo, and Lewis, for the motivation of presenting a more cost-effective and scalable system designed which provides an industrial application whereby the use of machine learning and data mining 
Diwinsky disclose the application of deep neural networking having multiple processing layers that has been trained to classify areas of distress on aircraft component (i.e. blade) on subsystem of turbine of the system of aircraft. However, the combination of Diwinsky, Ridolfo, and Lewis does not expressly teach the training model includes the employment of backpropagation algorithm using combined loss function including the steps of determining respective loss, combining the respective loses, and minimizing the combined loss function. 
Specifically, the combination fails to expressly teach:
wherein the training includes: 
determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; 
combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and 
minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy;
However, Son is directed to similar field of neural network method and apparatus, which specifically teaches:
wherein the training includes: 
determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy (Para. [0107] and Table 1, and para. [0116] and [0118] teaching ;
combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model (Table 1, disclosing total weighting parameter of each layer.  Para. [0105], [0108], and [0116]); and 
minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy (Para. [0124], “the training apparatus 1310 may perform iterative training to reduce losses through a multi-pass backpropagation, and iterative training operations may further include certain additional operations, such as model selection, pruning, Gaussian or Laplace regularization, and layer/node dropouts to determine preliminarily final parameters, for example. The lightening apparatus 1320 may quantize such preliminarily final parameters of an n-th layer and regularize the parameters of the n-th layer so that a loss of the n-th layer is minimized, such as after the iterative training of the plurality of layers 1312 based on the training DB 1311 by the training apparatus 1310 or during the training process when comparing the corresponding losses during backpropagation for the n-th layer during the training process as discussed above. In such examples, the regularized parameters are compressed and stored in a storage 1330. Also, the regularized parameters are dequantized and applied to the n-th layer. For example, when the lightening apparatus 1320 performs such lightening during the iterative training process of the plurality of layers 1312 based on the training DB 1311 by the training apparatus 1310, the lightening may be performed after each pass of the training or after a number of passes in the iterative training process, and select layers or all layers may be lightened by the lightening apparatus 1320 at the same time or at different times such as in different passes. When the lightening apparatus 1320 performs such lightening after the iterative 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the known techniques of training the machine learning model with backpropagation algorithm with respect to learnable variable in the machine learning model using combined loss function including the steps of determining respective loss, combining the respective loses, and minimizing the combined loss function as taught in Son, with the known system and method of Diwinsky, Ridolfo, Lewis, and Fiechter of training machine learning for repair action. One of ordinary skill in the art would have been motivated to apply the known technique of training a machine learning model, specifically an artificial neural network, for the motivation of minimizing errors, losses, or maximizing corresponding performance (para. 0119). Further, the claimed invention is merely a combination of old elements in a similar machine learning technique field of endeavor. In such combination each element merely would have performed the same machine learning technique related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Son, the results of the combination were predictable (See MPEP 2143 A).
Claim 8, Diwinsky discloses a method comprising (Abstract, Fig. 6 and para. 0017, disclosing method):
receiving, by a first computing device (para. 0006-0007, 0049-0051, “processor”), historical repair data for the first equipment; (Para. 0026, “machine learning techniques can be used to evaluate training images using the model 200 and develop classifiers that correlate features depicted in images with particular categories (e.g., distress and/or not distress). After the model 200 has been adequately trained using, for instance, a machine learning process, the model can be employed to analyze the digital image 110 of the aircraft component and provide a classification output as will be discussed in more detail below. In some embodiments, the training images used to train the model 200 can include images of aircraft components with known levels of distress. The known outputs for training the model can be segmentation maps corresponding to the training images.” disclosing the training of modeling using images of known level of distress which is historical repair data. Further in para. 0033 disclosing each distress level is corresponding to different maintenance action (i.e. repair data) with respect to each aircraft component.);
extracting features from the historical repair data for the first equipment as training data including one or more of: sensor data received from the first equipment itself (Para. 0026, “machine learning techniques can be used to evaluate training images using the model 200 and develop classifiers that correlate features depicted in images with particular categories (e.g., distress and/or not distress). After the model 200 has been adequately trained using, for instance, a machine learning process, the model can be employed to analyze the digital image 110 of the aircraft component and provide a classification output as will be discussed in more detail below. In some embodiments, the training images used to train the model 200 can include images of aircraft components with known levels of distress. The known outputs for training the model can be segmentation maps corresponding to the training images.” disclosing the extracting of images of known level of distress which is historical repair data for training of model to classification. See in para. 0033 disclosing each distress level is corresponding to different maintenance action (i.e. repair data) with respect to each aircraft .  Further examples are described in Para. 0023, “FIG. 1 depicts an example schematic 100 of automatically classifying distress of an aircraft component according to example embodiments of the present disclosure. A digital image 110 can be captured of an aircraft component, such as a blade of a gas turbine engine. In some embodiments, the digital image 110 can be captured of the blade when the engine is on wing and fully assembled, off wing and fully assembled, off wing and partially assembled, or fully disassembled.” Para. 0017, “Example aspects of the present disclosure are directed to systems and methods for classifying distress of an component, such as a blade of gas turbine engine used in an aircraft. As used herein, “distress” of a component can refer to an area or portion of an aircraft component associated with wear and tear, defect(s), anomaly(s), imperfection(s), irregularity(s), deformity(s), or other the like.” Para. 0018, “Example aspects of the present disclosure will be discussed with classifying distress of a blade of a gas turbine engine used in an aircraft for purposes of illustration and discussion. Those of ordinary skill in the art, using the disclosures provided herein, will understand that example aspects of the present disclosure can be used to classify distress on other components, such as other aircraft components, components of gas turbines used in power generation (e.g., land based gas turbines), and other components.”); 
determining, from the historical repair data, a repair hierarchy including a plurality of repair levels for the first equipment (Para. 0033 and 0046 disclosing the different distress level can correspond to different maintenance or repair action to be taken with respect to the aircraft component. In para. 0017 of Diwinsky provides an example of a component to be blade of gas turbine engine used in an aircraft, which discloses a repair hierarchy including a plurality of repair levels for the first equipment, 
training, using the training data, a machine learning model as a multilayer model trained to perform multiple tasks for predicting at respective individual repair levels of the plurality of repair levels of the repair hierarchy (Para. 0019 disclosing the use of multi-layer image classification model can be a deep neural network having multiple processing layers that has been trained to process digital images and provide a classification output indicating areas of distress on the aircraft component. Any multi-layer deep learning network suitable for classifying portions of images can be used without deviating from the scope of the present disclosure. Para. 0026, 0033, 0046 disclosing the training of model to analyze the digital image 110 of the aircraft component and provide a classification output different level of distress and corresponding repair/maintenance action);
Diwinsky discloses the system and method of the above-mentioned limitations. The only difference between Diwinsky and the claimed invention is that, Diwinsky does not expressly teach the specific claim limitations of (italic emphasis): 
extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment;
determining, from the historical repair data, a repair hierarchy including a plurality of repair levels for the first equipment, the plurality of repair levels including one or more systems of the first equipment as a first repair level, one or more subsystems of the one or more systems as a second repair level, and one or more components of the one or more subsystems as a third repair level;
wherein the training includes: determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy;
receiving a repair request associated with second equipment; and
using the machine learning model to determine at least one repair action for at least one repair level of the plurality of repair levels based on the received repair request.
However, Ridolfo is in the analogous field of tracking and monitoring faults and failures of equipment or systems in multiple tiers, which specifically teaches
the plurality of repair levels including one or more systems of the first equipment as a first repair level, one or more subsystems of the one or more systems as a second repair level, and one or more components of the one or more subsystems as a third repair level (Abstract and para. 0086-0087 teaching a multi-level hierarchy of health monitoring collected or determined from maintenance log (i.e. historical repair data) and schedule information. In Fig. 4 and para. 0104 illustrates an overview of overall plant-wide health state which represents the system as first repair level, comprising sub-components of reactor coolant pumps, charging pumps, condensate pumps, etc. In Fig. 5 and para. 0109 “illustrates a typical interactive display for the Tier-1 sub-component health page 17. This display indicates the health status of all the sub-components 35, that comprise a single plant component, plant system, or a specific piece of plant equipment 33.” which represents the subsystems of the system as second repair level. In Fig. 6 and para. 0112 illustrates a tier-2 fault display of possible component faults for bearing, which represents component (i.e. bearing) of the subsystem (i.e. charging pump) as third repair level). 

Still, the combination of Diwinsky and Ridolfo does not expressly teach claim limitations of (italic emphasis): 
extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment;
wherein the training includes: determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy;
receiving a repair request associated with second equipment; and
using the machine learning model to determine at least one repair action for at least one repair level of the plurality of repair levels based on the received repair request.
However, Lewis is directed to similar field of methods and systems for using natural language processing and machine-learning algorithms to process vehicle-service data to generate metadata regarding the vehicle-service data, which specifically teaches:
extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment (Col. 7 Lns. 39-61 teaching the vehicle service data for RO generated by the repair shop includes notes, tips, photographs, images, audio recording, or video recordings that technician recorded while working on the vehicle. Col. 8 Lns. 41-55 teaching the system receives an audio recording or video record, which can be convert to textual content using machine-learning module. Col. 1 Lns. 37-46 teaching free-form text can be non-standard terms. Col. 9 Ln. 5-18 and Col. 10 ln. 56 - Col. 11 Ln. 11 teaching the system process can analyze the content of vehicle-service data (e.g., an RO) to extract various facts from the vehicle-service data. The vehicle-service data can include a non-standard term in a taxonomy. Col. 27 Lns. 2-22 teaching the attribute value can be text and images from sensory devices and features extracted applied to supervised, unsupervised and statistical analysis (which are machine learning models). In sum, Lewis teaches extracting feature from historical repair data (e.g., RO) for vehicle, which includes free-text comments, images, audio recording, and sensor data from the equipment itself);  
receiving a repair request associated with second equipment (Col. 23 Ln. 24-64 and Col. 46 Ln. 6-54 teaching the repair request associated with another/second equipment base on past learning of data associated with previous equipment and solution); and
using the machine learning model to determine at least one repair action for at least one repair level of the plurality of repair levels based on the received repair request (Col. 23 Ln. 17-64 teaching determining repair solution of the repair request using machine learning tools based on past learning. Also see Col. 47 ln. 47 - Col. 48 ln. 4 for example).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of applying the machine learning model of identifying repair actions based on historical data of the system and method of Diwinsky and Ridolfo to be used to determine repair action of a repair request for another/second equipment as taught by Lewis, for the obvious reason of reapplying the learned analysis model from one equipment to provide better and appropriate solutions on another/future equipment. Further, the claimed invention is merely a combination of old elements in a similar product repair or maintenance administration field of endeavor. In such combination each element merely would have performed the same product repair or maintenance administration related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Lewis, the results of the combination were predictable (See MPEP 2143 A).
Even though the limitation only requires one type of feature from the list as historical repair data to be extracted as training data, the Examiner will would like to introduce Fiechter, which is directed to method and system for condition monitoring of vehicles to teach that it is obvious to include timestamp information with sensor data as part of extracted vehicle data applied in machine learning techniques. 
Specifically, Fiechter teaches, extracting features from the historical repair data for the first equipment as training data including one or more of: free-text variables from comments related to the first equipment; time series sensor data received from the first equipment itself; timestamped notification event data related to the first equipment; or timestamped alarm event data related to the first equipment (Abstract, “method and system for an improved vehicle monitoring system in order to provide a cost-effective and scalable system design for industrial application through the use of machine learning and data mining technologies on data acquired from a plurality of vehicles to create models. Frequent acquisition of vehicle sensor and diagnostic data enables comparison with the created models to provide continuing analysis of the vehicle with respect to repair, maintenance and diagnostics.” Para. [0034], “there is an on-board diagnostic system which includes a system modeled so that, using the available sensor data, it predicts the expected time to failure or a related measure for each system or component that is monitored (e.g., brakes, cooling system, battery, etc.). The predictions are recorded along with the sensor data and data mining is used to periodically refine the predictive models for each sub-system from vehicle history and fleet data. The data analysis system combines the predictions from the different sub-systems and produces an aggregated prediction or recommendation for a preventive maintenance that can be delivered through a user interface to the driver, service center or customer assistance center.” Para. [0036], “the condition monitoring system of the present invention frequently acquires and archives aggregated data from many vehicles. This history may consist of Vehicle Identification Number (VIN), timestamps, load collectives, histograms, data-traces over time or knowledge derived from on-board diagnostics and data analysis functions. Additionally, condition monitoring acquires diagnostics and maintenance data from telematic service centers, workshops (diagnostics data, repairs, maintenance state) and engineering testing departments.” Para. [0038], “As a result of different statistical and machine learning and data mining approaches, the data acquired during utilization of the vehicle is analyzed and the vehicle system predictive models are up-dated in order to allow customized predictive models based on the operating conditions of each vehicle.” Para. [0052]-[0054] teaching the prediction dependent on status variables including start time, current time, predicted future time, and failure time. The combination of data is analyzed with learning system. See 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include time series sensor data and timestamp received from the first equipment/vehicle as taught by Fiechter with the vehicle collected service data in Lewis and application of machine learning model in identifying repair actions based on historical data system and method of Diwinsky, Ridolfo, and Lewis, for the motivation of presenting a more cost-effective and scalable system designed which provides an industrial application whereby the use of machine learning and data mining technologies on data acquired from many vehicles provides a variety of new maintenance and diagnostics applications with updated repair, maintenance and diagnostic (Fiechter para. [0005]-[0006]). 
Diwinsky disclose the application of deep neural networking having multiple processing layers that has been trained to classify areas of distress on aircraft component (i.e. blade) on subsystem of turbine of the system of aircraft. However, the combination of Diwinsky, Ridolfo, and Lewis does not expressly teach the training model includes the employment of backpropagation algorithm using combined loss function including the steps of determining respective loss, combining the respective loses, and minimizing the combined loss function. 
Specifically, the combination fails to expressly teach:
wherein the training includes: 
determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; 
combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and 
minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy;
However, Son is directed to similar field of neural network method and apparatus, which specifically teaches:
wherein the training includes: 
determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy (Para. [0107] and Table 1, and para. [0116] and [0118] teaching the determining of losses through the first layer through the n-th layer. The respective layers are interpreted to each repair levels);
combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model (Table 1, disclosing total weighting parameter of each layer.  Para. [0105], [0108], and [0116]); and 
minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy (Para. [0124], “the training apparatus 1310 may perform iterative training to reduce losses through a multi-pass backpropagation, and iterative training operations may further include certain additional operations, such as model selection, pruning, Gaussian or Laplace regularization, and layer/node dropouts to determine preliminarily final parameters, for example. The lightening apparatus 1320 may quantize such preliminarily final parameters of an n-th layer and regularize the parameters of the n-th layer so that a loss of the n-th layer is minimized, such as after the iterative training of the plurality of layers 1312 based on the training DB 1311 by the training apparatus 1310 or during the training process when comparing the corresponding losses during backpropagation for the n-th layer during the training process as discussed above. In such examples, 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the known techniques of training the machine learning model with backpropagation algorithm with respect to learnable variable in the machine learning model using combined loss function including the steps of determining respective loss, combining the respective loses, and minimizing the combined loss function as taught in Son, with the known system and method of Diwinsky, Ridolfo, Lewis, and Fiechter of training machine learning for repair action. One of ordinary skill in the art would have been motivated to apply the known technique of training a machine learning model, specifically an artificial neural network, for the motivation of minimizing errors, losses, or maximizing corresponding performance (para. 0119). Further, the claimed invention is merely a combination of old elements in a similar machine learning technique field of endeavor. In such 
Claims 2, 9, and 16, the combination of Diwinsky, Ridolfo, Lewis, Fiechter, and Son make obvious of the system of claim 1, the method of claim 8, and the computer product of claim 15. The combination further teaches, 
extracting features from data associated with the equipment including one or more of: free-text variables from comments related to the equipment; time series sensor data received from the equipment; timestamped notification event data related to the equipment; or timestamped alarm event data related to the equipment (Diwinsky: Para. 0026, “machine learning techniques can be used to evaluate training images using the model 200 and develop classifiers that correlate features depicted in images with particular categories (e.g., distress and/or not distress). After the model 200 has been adequately trained using, for instance, a machine learning process, the model can be employed to analyze the digital image 110 of the aircraft component and provide a classification output as will be discussed in more detail below. In some embodiments, the training images used to train the model 200 can include images of aircraft components with known levels of distress. The known outputs for training the model can be segmentation maps corresponding to the training images.” disclosing the extracting of images of known level of distress which is historical repair data for training of model to classification. See in para. 0033 disclosing each distress level is corresponding to different maintenance action (i.e. repair data) with respect to each aircraft component. The extracted historical data includes training data of image of particular categories (e.g., distress and/or not distress) and associated with particular aircraft component. The Office asserts under the broadest reasonable interpretation that an image of the aircraft components can be interpreted to be digital sensor data captured by camera, .  Further examples are described in Para. 0023, “FIG. 1 depicts an example schematic 100 of automatically classifying distress of an aircraft component according to example embodiments of the present disclosure. A digital image 110 can be captured of an aircraft component, such as a blade of a gas turbine engine. In some embodiments, the digital image 110 can be captured of the blade when the engine is on wing and fully assembled, off wing and fully assembled, off wing and partially assembled, or fully disassembled.” Para. 0017, “Example aspects of the present disclosure are directed to systems and methods for classifying distress of an component, such as a blade of gas turbine engine used in an aircraft. As used herein, “distress” of a component can refer to an area or portion of an aircraft component associated with wear and tear, defect(s), anomaly(s), imperfection(s), irregularity(s), deformity(s), or other the like.” Para. 0018, “Example aspects of the present disclosure will be discussed with classifying distress of a blade of a gas turbine engine used in an aircraft for purposes of illustration and discussion. Those of ordinary skill in the art, using the disclosures provided herein, will understand that example aspects of the present disclosure can be used to classify distress on other components, such as other aircraft components, components of gas turbines used in power generation (e.g., land based gas turbines), and other components.”
Lewis: Col. 7 Lns. 39-61 teaching the vehicle service data for RO generated by the repair shop includes notes, tips, photographs, images, audio recording, or video recordings that technician recorded while working on the vehicle. Col. 8 Lns. 41-55 teaching the system receives an audio recording or video record, which can be convert to textual content using machine-learning module. Col. 1 Lns. 37-46 teaching free-form text can be non-standard terms. Col. 9 Ln. 5-18 and Col. 10 ln. 56 - Col. 11 Ln. 11 teaching the system process can analyze the content of vehicle-service data (e.g., an RO) to extract various facts from the vehicle-service data. The vehicle-service data can include a non-standard term in a taxonomy. Col. 27 Lns. 2-22 teaching the attribute value can be text and images from sensory devices 
Fiechter: Abstract, “method and system for an improved vehicle monitoring system in order to provide a cost-effective and scalable system design for industrial application through the use of machine learning and data mining technologies on data acquired from a plurality of vehicles to create models. Frequent acquisition of vehicle sensor and diagnostic data enables comparison with the created models to provide continuing analysis of the vehicle with respect to repair, maintenance and diagnostics.” Para. [0034], “there is an on-board diagnostic system which includes a system modeled so that, using the available sensor data, it predicts the expected time to failure or a related measure for each system or component that is monitored (e.g., brakes, cooling system, battery, etc.). The predictions are recorded along with the sensor data and data mining is used to periodically refine the predictive models for each sub-system from vehicle history and fleet data. The data analysis system combines the predictions from the different sub-systems and produces an aggregated prediction or recommendation for a preventive maintenance that can be delivered through a user interface to the driver, service center or customer assistance center.” Para. [0036], “the condition monitoring system of the present invention frequently acquires and archives aggregated data from many vehicles. This history may consist of Vehicle Identification Number (VIN), timestamps, load collectives, histograms, data-traces over time or knowledge derived from on-board diagnostics and data analysis functions. Additionally, condition monitoring acquires diagnostics and maintenance data from telematic service centers, workshops (diagnostics data, repairs, maintenance state) and engineering testing departments.” Para. [0038], “As a result of different statistical and machine learning and data mining approaches, the data acquired during utilization of the vehicle is analyzed and the vehicle system predictive models are up-dated in order to allow customized predictive models based on the operating conditions of each vehicle.” Para. [0052]-[0054] teaching the prediction dependent on status variables including start time, current time, predicted future time, and failure time. The combination of data is analyzed with learning system. See para. [0060], [0062], [0065]-[0068], [0070], [0090], [0100], and [0102], for time series, timestamps, or timestamped notification event associated with sensor collected data from vehicle/equipment); and
inputting the extracted features associated with the equipment into the machine learning model to determine the at least one repair action (Diwinsky: Para. 0019 disclosing the use of multi-layer image classification model can be a deep neural network having multiple processing layers that has been trained to process digital images and provide a classification output indicating areas of distress on the aircraft component. Any multi-layer deep learning network suitable for classifying portions of images can be used without deviating from the scope of the present disclosure. Para. 0026, 0033, 0046 disclosing the training of model to analyze the digital image 110 of the aircraft component and provide a classification output different level of distress and corresponding repair/maintenance action);
However, the only difference between the claimed invention and the combination, is that, the combination does not explicitly disclose (italic emphasis): extracting features from data associated with the second equipment including one or more of: free-text variables associated with comments related to the second equipment; usage attributes associated with the second equipment; equipment attributes associated with the second equipment; sensor data associated with the second equipment; or event data associated with the second equipment; and 
inputting the extracted features associated with the second equipment into the deep learning model to determine the at least one repair action.
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to the above-mentioned limitations but only performed a second (another) time for second 
(In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
Claims 4, 11, and 18, the combination of Diwinsky, Ridolfo, Lewis, Fiechter, and Son make obvious of the system of claim 1, the method of claim 9, and the computer product of claim 15. Son further teaches:
the operations further comprising, during the training of the machine learning model, employing a backpropagation algorithm to calculate gradients with respect to each learnable variable in the deep learning model using the combined loss function (Para. 0105 and 0116, “In the training, the parameter adjustor 1112 adjusts parameters of the plurality of layers 113 based on determined losses through the first layer through the n-th layer, such as through an iterative backpropagation algorithm as only an example. The loss may be a log loss, multi-class log loss, mean squared error or quadratic error, cross entropy error, etc. In the example, where the training is performed using a backpropagation or gradient descent algorithm, respective gradients of the connection weights for nodes of the neural network, for example, may be determined and connection weights iteratively adjusted based on the gradient.”).
Claims 5, 12, and 19, the combination of Diwinsky, Lewis, and Fiechter make obvious of the system of claim 1, the method of claim 8, and the computer product of claim 15. Diwinsky further wherein the machine learning model is one of a deep learning neural network or a recurrent neural network (para. 0019, “the multi-layer image classification model can be a deep neural network having multiple processing layers that has been trained to process digital images and provide a classification output indicating areas of distress on the aircraft component”).
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diwinsky et al. (US20170169400A1), hereinafter “Diwinsky,” in view of Lewis et al. (US9672497B1), hereinafter “Lewis,” in view of Ridolfo et al. (US20030005486A1), hereinafter, “Ridolfo,” in view Fiechter et al. (US 20030114965 A1), hereinafter “Fiechter,” in view of Son et al. (US20180032867A1), hereinafter “Son,” and further in view of Caid et al. “Context Vector-Based Text Retrieval” published in August, 2003,  A Fair Isaac White Paper, http://citeseerx.ist.psu.edu/viewdoc/download?doi=10.1.1.87.7893&rep=rep1&type=pdf, hereinafter, “Caid.”
Claims 3, 10, and 17, the combination of Diwinsky, Ridolfo, Lewis, Fiechter, and Son make obvious of the system of claim 2, the method of claim 9, and the computer product of claim 16. The combination further teaches 
extracting features from the timestamped notification event data related to the second equipment or the timestamped alarm event data related to  the second equipment as a plurality of event data feature vectors (Lewis: Col. 26 Ln. 6-18 teaching feature extractor 64 can extract feature from the (second equipment or any) data and create feature vectors 408. Also see Fig. 22 and Col. 30 Ln. 62 - Col. 31 Ln. 5 for additional detail. Fiechter: Abstract, “method and system for an improved vehicle monitoring system in order to provide a cost-effective and scalable system design for industrial application through the use of machine learning and data mining technologies on data acquired from a plurality of vehicles to create models. Frequent acquisition of vehicle sensor and diagnostic data enables comparison with the created models to provide continuing analysis of the vehicle with respect to repair, on-board diagnostic system which includes a system modeled so that, using the available sensor data, it predicts the expected time to failure or a related measure for each system or component that is monitored (e.g., brakes, cooling system, battery, etc.). The predictions are recorded along with the sensor data and data mining is used to periodically refine the predictive models for each sub-system from vehicle history and fleet data. The data analysis system combines the predictions from the different sub-systems and produces an aggregated prediction or recommendation for a preventive maintenance that can be delivered through a user interface to the driver, service center or customer assistance center.” Para. [0036], “the condition monitoring system of the present invention frequently acquires and archives aggregated data from many vehicles. This history may consist of Vehicle Identification Number (VIN), timestamps, load collectives, histograms, data-traces over time or knowledge derived from on-board diagnostics and data analysis functions. Additionally, condition monitoring acquires diagnostics and maintenance data from telematic service centers, workshops (diagnostics data, repairs, maintenance state) and engineering testing departments.” Para. [0038], “As a result of different statistical and machine learning and data mining approaches, the data acquired during utilization of the vehicle is analyzed and the vehicle system predictive models are up-dated in order to allow customized predictive models based on the operating conditions of each vehicle.” Para. [0052]-[0054] teaching the prediction dependent on status variables including start time, current time, predicted future time, and failure time. The combination of data is analyzed with learning system. See para. [0060], [0062], [0065]-[0068], [0070], [0090], [0100], and [0102], for time series, timestamps, or timestamped notification event associated with sensor collected data from vehicle/equipment);
weighting the event data feature vectors based at least in part on the context vector (Fig. 17, box 732, “identify weights associated with each feature”. Col. 19, Ln. 15-21, “Learner 59 may use the existing categorized data points from the enterprise to build a supervised learning model using the features 
The only difference between the combination and the claimed invention is that, the combination do not expressly teach:
determining a context vector based on the features extracted from at least one of the free-text variables, the usage attributes, or the equipment attributes associated with the second equipment; 
However, Caid is directed to similar field of machine learning technique for context vector-based text retrieval, which specifically teaches:
determining a context vector based on the features extracted from at least one of the free-text variables, the usage attributes, or the equipment attributes associated with the second equipment (Caid, page 11, “Document retrieval is performed by converting the user free text query to a context vector.” teaching the determining of context vector based on feature extraction of free-text variables. See page 
Caid also teaches: weighting the event data feature vectors based at least in part on the context vector (Page 1, “Once word context vectors have been learned, context vectors for documents and queries can be computed as a weighted sum of word context vectors.” Page 10, “Document context vectors are derived as the weighted sum of the context vectors associated with words in the document.” Also see pages 13-14 for weight learning approach.”
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of determining context vector based on feature extracted from free text variables as taught by Caid with the modified system and method of Diwinsky, Ridolfo, Lewis, Fiechter, and Son for the motivation of providing an improved system and method of machine learning intelligent approach of refining query using word vectors to provide retrieval, routing, document clustering and summarization (Pages 3-4). Further, the claimed invention is merely a combination of old elements in a similar machine learning technique field of endeavor. In such combination each element merely would have performed the same machine learning technique related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Caid, the results of the combination were predictable (See MPEP 2143 A).
Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Diwinsky et al. (US20170169400A1), hereinafter “Diwinsky,” in view of Ridolfo et al. (US20030005486A1), hereinafter, “Ridolfo,” in view of Lewis et al. (US9672497B1), hereinafter “Lewis,” in view Fiechter et al. (US 20030114965 A1), hereinafter “Fiechter,” in view of Son et al. (US20180032867A1), hereinafter “Son,” and further in view of Kolbet et al. (US20130198556A1), hereinafter “Kolbet.”
Claims 6 and 13, the combination of Diwinsky, Lewis, and Fiechter make obvious of the system of claim 1 and the method of claim 9. The combination fails to expressly teach:
the operations further comprising determining a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action.
However, Kolbet is directed to methods and apparatus for determining a lowest total cost maintenance plan/actions, which specifically teaches:
the operations further comprising determining a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action (Fig. 2 and para. 0011, 0028, 0067). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of determining a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action as taught by Kolbet with the system and method of Diwinsky, Lewis, and Fiechter for the motivation of having a maintenance plan system that quickly determines the lowest cost maintenance plan sequence for a given set of failure modes even if such a determination is absolutely sub-optimal but yet close to optimal. In addition, it is desirable to obtain a near to optimal maintenance plan that has high accuracy relative to an optimal solution (para. 0013). 
Claims 7 and 14, the combination of Diwinsky, Lewis, Fiechter, and Kolbet make obvious of the system of claim 6 and the method of claim 13. Kolbet further teaches
the operations further comprising, based on the repair plan performing at least one of: 
sending an order for a part for a repair; sending a communication to assign labor to perform the repair; sending a communication to schedule a repair time for the repair; or remotely initiating a procedure on the equipment to effectuate, at least partially, the repair
Claim 20, the combination of Diwinsky, Lewis, and Fiechter make obvious of the computer product of claim 15. The combination fails to expressly teach:
determining a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action; and
based on the repair plan performing at least one of: sending an order for a part for a repair; sending a communication to assign labor to perform the repair; sending a communication to schedule a repair time for the repair; or remotely initiating a procedure on the equipment to effectuate, at least partially, the repair.
However, Kolbet is directed to methods and apparatus for determining a lowest total cost maintenance plan/actions, which specifically teaches:
determining a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action (Fig. 2 and para. 0011, 0028, 0067); and
based on the repair plan performing at least one of: sending an order for a part for a repair; sending a communication to assign labor to perform the repair; sending a communication to schedule a repair time for the repair; or remotely initiating a procedure on the equipment to effectuate, at least partially, the repair (Kolbet, para. 0046).
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of determining a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action as taught by Kolbet with the system and method of Diwinsky, Lewis, and Fiechter for the motivation of having a maintenance plan system that quickly determines the lowest cost maintenance plan sequence for a given set of failure modes even if such a determination is absolutely sub-optimal but yet close to optimal. In addition, it is desirable to obtain a near to optimal maintenance plan that has high accuracy relative to an optimal solution (para. 0013). 
Response to Arguments
35 U.S.C. 112 Rejections
The Applicant’s remark filed on 1/4/2022 have been fully considered. The remark is directed to amended claims therefore deemed moot. 
35 U.S.C. 103 Rejections
The Applicant’s remark filed on 1/4/2022 have been fully considered. The remark from page 15 to top of page 19 is directed to the amended claim limitation, which is deemed moot and taught by the new reference Ridolfo. 
The remark from bottom of page 19 to page 23, the Applicant refers to the citations of Son and asserts the teaching of Son does not teach or suggest the amended claim limitations of “training, using the training data, a machine learning model as a multilayer model trained to perform multiple tasks for predicting at respective individual repair levels of the plurality of repair levels of the repair hierarchy, wherein the training includes: determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy;” 
While the Applicant provides conclusory statements that the reference Son fails to teach the claim limitation, the Applicant fails to provide reason why or how the claim limitations should be interpreted in light of the Specification to make the distinction. The argument is found to be unpersuasive. The Office asserts that Diwinsky teaches the application of deep neural networking having multiple processing layers that has been trained to classify areas of distress on aircraft component (i.e. training, using the training data, a machine learning model as a multilayer model trained to perform multiple tasks for predicting at respective individual repair levels of the plurality of repair levels of the repair hierarchy (Para. 0019, 0026, 0033, and 0046). The only difference Diwinsky and the claimed invention is Diwnsky does not expressly teach the steps of determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy. 
The question then becomes, would it be obvious to include steps of determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy; combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model; and minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy, in the training of machine learning model of Diwinsky?
The Office asserts, Son answers this question in the affirmative. 
Specifically, Son is directed to a similar neural network method and apparatus, teaches the training of input of information for desired corresponding output, suing backpropagation algorithms (para. 0061, 0105, 0116 and 0124) similar to the Applicant’s Specification (para. 0194-0195). Son specifically teaches the amended limitations:
wherein the training includes: 
determining a respective loss in the machine learning model for each repair level of the plurality of repair levels of the repair hierarchy (Para. [0107] and Table 1, and para. [0116] and [0118] teaching the determining of losses through the first layer through the n-th layer.);
combining the respective losses in the machine learning model for each of the repair levels to determine a combined loss function for the machine learning model (Table 1, disclosing total weighting parameter of each layer.  Para. [0105], [0108], and [0116]); and 
minimizing the combined loss function during training of the machine learning model to minimize the respective losses of the respective repair levels of the repair hierarchy to configure the machine learning model for performing predictions at each respective repair level of the plurality of repair levels of the repair hierarchy (Para. [0124], “the training apparatus 1310 may perform iterative training to reduce losses through a multi-pass backpropagation, and iterative training operations may further include certain additional operations, such as model selection, pruning, Gaussian or Laplace regularization, and layer/node dropouts to determine preliminarily final parameters, for example. The lightening apparatus 1320 may quantize such preliminarily final parameters of an n-th layer and regularize the parameters of the n-th layer so that a loss of the n-th layer is minimized, such as after the iterative training of the plurality of layers 1312 based on the training DB 1311 by the training apparatus 1310 or during the training process when comparing the corresponding losses during backpropagation for the n-th layer during the training process as discussed above. In such examples, the regularized parameters are compressed and stored in a storage 1330. Also, the regularized parameters are dequantized and applied to the n-th layer. For example, when the lightening apparatus 1320 performs such lightening during the iterative training process of the plurality of layers 1312 based on the training DB 1311 by the training apparatus 1310, the lightening may be performed after each pass of the training or after a number of passes in the iterative training process, and select layers or all 
The remarks from pages 24-29, regarding claims 8-20 recites same remarks as claims 1-7 that has been addressed.  
Thus, the 103 rejection is maintained. 
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Papa et al. (US20190026964A1) is directed to an artificial intelligence based system facilitating improvement of aircraft operation and maintenance. The system can operate on both historical and real-time data to enable proactive cost control. Deep learning can be applied to forecast workscope and generate suggestions for improvement of aircraft operation and maintenance.
Williams et al. (US20150254555A1) is directed to classifying data using machine learning that may be incrementally refined based on expert input. Data provided to a deep learning model that may be trained based on a plurality of classifiers and sets of training 
Johnson et al. (US20170323274A1) is in the analogous field of aircraft maintenance and operation. In para. 0282, “An industrial system, such as a fleet of aircraft or an aircraft 1202 are comprised of subsystems such as its engines 1204 which in turn is comprised 1206 of subsystems such as components of the turbine 1208, for example combustors, stage 1 compressor blades, shrouds and other key components of the engine that most affect thermodynamic performance and asset availability and reliability. These components themselves may have subcomponents such as blades. A section of the engine 1208 is detailed 1210 with respect to specific bill of materials, serial numbers, manufacturing record, operating life configuration data such as what engine a given serial numbered part was flown in as a part of the engines from its original manufacture date to a first engine, to repair, to a second engine, to the next repair and so on. Related to those engine serial numbers (ESN), will be the actual realized flight data and quantitative damage. As the engine 1206 is operated, certain instrumented readings are communicated 1220 from the engine to a data store 1222 for processing in near real time and for longer cycle analysis.” teaching system of aircraft, subsystems of engine, and component of blade. 
A. Cachada et al., "Maintenance 4.0: Intelligent and Predictive Maintenance System Architecture," 2018 IEEE 23rd International Conference on Emerging Technologies and Factory Automation (ETFA), 2018, pp. 139-146, doi: 10.1109/ETFA.2018.8502489.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        
/RICHARD W. CRANDALL/Examiner, Art Unit 3689